Title: Thomas Jefferson: Memo. re Cardelli’s Busts of Madison & Monroe, after 1821, December 1821
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                    The only merit of Cardelli’s busts of Madison & Monroe is a strikingly faithful resemblance. The drawing of the busts sin against all rules of nature and art. mr Causici has therefore offered me to execute them himself, moulding the heads entirely upon Cardelli’s, so as to exhibit the features as correctly, and an ensemble more acceptable to a critical eye. The work-man he employs to cast his moulds is now absent and will not return before two weeks, when he will be enabled to fulfill his intention, should no counter-instructions be received from me before that time.—I confide wholly in his talents—
                        